Citation Nr: 0613077	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability for the purpose of receiving accrued benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of receiving accrued 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran, who died in September 1999, served on active 
duty from April 1964 to April 1966.  The appellant is his 
daughter.

In April 2004, the Board of Veterans' Appeals (Board) 
remanded the issues of entitlement to service connection for 
respiratory disability and for PTSD, for the purpose of 
receiving accrued benefits, to the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO) 
for additional development, to include an attempt to 
determine the appellant's educational status at the time of 
the veteran's death.  The case is again before the Board for 
adjudication.


FINDING OF FACT

The appellant does not meet the legal requirements to be 
considered a child of the deceased veteran for the purpose of 
accrued benefits.


CONCLUSION OF LAW

The appellant is not legally entitled to accrued benefits 
based on her father's claims prior to his death for service 
connection for respiratory disability and PTSD.  
38 U.S.C.A. §§ 5107, 5121(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.57, 3.1000 (2005); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  
The notice and duty to assist provisions of the VCAA are not 
applicable to a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  The Board finds that such is the case as to the 
issue here on appeal.  

A relevant statute provides that periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's spouse or, if there is no surviving 
spouse, to the individual's children in equal shares.  38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.1000 (2005).

A regulation which implements the statute on accrued benefits 
provides that a "child" entitled to accrued benefits is 
defined as the term child is provided in 
38 C.F.R. § 3.57 and includes an unmarried child who became 
permanently incapable of self-support prior to attaining 18 
years of age as well as an unmarried child over the age of 18 
but not over 23 years of age who was pursuing a course of 
instruction within the meaning of 38 C.F.R. § 3.57 at the 
time of the payee's death.  
38 C.F.R. § 3.1000(d)(2) (2005).


38 C.F.R. § 3.57 (2005) provides that the term "child" of the 
veteran means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death, or an illegitimate child, and (1) Who is 
under the age of 18 years; or (2) Who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (3) Who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  

On an October 1999 VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, the 
appellant stated that her date of birth was in July 1981, 
which means that she was 18 years of age when her father died 
in September 1999.  The appellant does not contend, and there 
is no evidence of record which shows, that she became 
permanently incapable of self-support prior to attaining the 
age of 18 years.  

Because she was not under 18 years old and was not incapable 
of self support at the time of her father's death, it must be 
determined whether she was pursuing a course of instruction 
at an approved educational institution.  In response to the 
Board's April 2004 remand, the RO sent the appellant a letter 
to her address of record in May 2004 requesting information 
on her educational status during the period between her 18th 
birthday and her father's death in September 1999.  No 
response was received from the appellant.  There is no 
evidence on file, and the appellant has not contended, that 
she did not receive the May 2004 letter.  Consequently, at 
the time of the veteran's death, the evidence of record does 
not show that the appellant was a student at an educational 
institution.  Therefore, the appellant is not, by law, a 
"child' of the deceased veteran, her father, for the purpose 
of entitlement to accrued benefits under laws administered by 
VA.  Because the appellant lacks basic eligibility for 
accrued benefits as a child of the veteran, her claim on 
appeal for 
accrued benefits must be denied on the basis of lack of 
entitlement under the law.  See 38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.57, 3.1000 (2005); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994)

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for respiratory disability 
for the purpose of receiving accrued benefits is denied.

Entitlement to service connection for PTSD for the purpose of 
receiving accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


